        Case 4:20-cv-00047-BMM Document 40 Filed 06/08/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION



LAURA ROUNDINE,                                     CV-20-47-GF-BMM
                  Plaintiff,
       vs.
ETHICON, INC, ETHICON, LLC, and                            ORDER
JOHNSON & JOHNSON,
                   Defendants.

      All parties appearing pro hac vice must follow the procedure set forth in

Local Rule 83.1(d), by June 29, 2020, in order to properly appear before this Court.

Local Rule 83.1(d)(2), requires a non-member attorney who does not reside in

Montana to obtain the name, address, telephone number, and written consent of

local counsel who is a member of the bar of this Court and whom the court and

opposing counsel may readily communicate regarding the conduct of the case,

upon whom documents will be served.

      DATED this 20th day of February, 2019




                                         1
